Citation Nr: 1623611	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as secondary to the right pneumothorax.  

2.  Entitlement to a disability rating in excess of 10 percent for left foot osteochondritis dissecans.

3.  Entitlement to a disability rating in excess of 10 percent for cervical strain. 

4.  Entitlement to a compensable disability rating for a status post right pneumothorax. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1990. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the undersigned in May 2016.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing before the Board, the Veteran and his representative asserted that his left foot disability, cervical strain, and residuals of right pneumothorax have worsened since the previous VA examinations.  The Veteran specifically stated that he has pain now that goes up his leg.  He also uses crutches due to an inability to put his foot on the ground.  His cervical strain is also causing neck pain.  He also asserted that he gets severe stabbing pain in his chest when breathing.  As the Veteran asserted a worsening of his disabilities and it has been approximately two years since the prior VA examination, the Board finds that a new examination is warranted. 

Additionally, the Veteran has stated that he sees a private doctor for treatment for his conditions.  The RO should attempt to obtain and associate with the file any outstanding private treatment records.  

Finally, the Veteran is claiming sleep apnea secondary to his status post right pneumothorax.  As the issue is being remanded for a VA examination regarding his pneumothorax, the examiner should additionally provide an opinion as to whether the Veteran's status post right pneumothorax has aggravated his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a release form so that all outstanding treatment records from Dr. Leonardo can be requested.  After securing the release, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Obtain and associate with the claims file all outstanding VA treatment records dating since September 2014.  

3.  Schedule the Veteran for a VA respiratory examination to ascertain the current level of severity of the Veteran's right pneumothorax and to obtain an addendum opinion on the sleep apnea claim.  The examiner should review  the claims file in conjunction with the examination.  Any tests deemed necessary should be accomplished.  All symptomatology noted or complained of by the Veteran  as being a residual of right pneumothorax should be reported.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) the Veteran's sleep apnea has been permanently worsened beyond the natural progression (versus temporary exacerbations of symptoms) by the residuals of right pneumothorax.  The examiner should explain why or why not.  

If the examiner finds the sleep apnea is permanently worsened beyond normal progression by the Veteran's right pneumothorax residuals, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the sleep apnea.  

A complete rationale should be provided for any opinion given.  

4.  Schedule the Veteran for VA cervical spine and foot examinations to ascertain the current level of severity of the Veteran's cervical strain and left foot osteochondritis dissecans, respectively.  The examiner(s) should review the claims file in conjunction with the examinations.  Any tests deemed necessary should be accomplished and the results reported.  All symptomatology associated with the disabilities should be reported as well as any functional impairment.  

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




